Name: 2011/341/CFSP: Political and Security Committee Decision Atalanta/2/2011 of 15Ã June 2011 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: criminal law;  European construction;  Africa;  defence;  personnel management and staff remuneration;  international security
 Date Published: 2011-06-16

 16.6.2011 EN Official Journal of the European Union L 158/36 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/2/2011 of 15 June 2011 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2011/341/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee to take decisions on the appointment of the EU Operation Commander. (2) The United Kingdom has proposed that Rear Admiral Duncan POTTS replace Major-General Buster HOWES as EU Operation Commander. (3) The EU Military Committee supports that proposal. (4) In accordance with Article 5 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear-Admiral Duncan POTTS is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall enter into force on 1 August 2011. Done at Brussels, 15 June 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 301, 12.11.2008, p. 33.